Citation Nr: 1308349	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back disability. 

2.  Entitlement to service connection for a chronic right foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1952 to June 1955, and with the United States Air Force from February 1961 to February 1978.  His service record shows that he was a pararescue recovery medic who served in combat in the Republic of Vietnam.  His military decorations for valor include the Distinguished Flying Cross with 3rd Oak Leaf Cluster, the Purple Heart Medal, and the Silver Star Medal.  Additionally, his other military decorations for meritorious service include the Bronze Star Medal and multiple awards of the Air Medal and the Air Force Commendation Medal. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a chronic back disability, and denied his claims of entitlement to service connection for a left knee disability, a right foot disability, and a right shoulder disability. 

In April 2010, the Veteran, accompanied by his representative, appeared at the RO to present testimony and submit evidence in support of his appeal at a Board hearing before the undersigned Veterans Law Judge.  

In a November 2010 decision, the Board reopened and remanded the claim for service connection for a chronic back disability as well as the additional service connection claims on appeal for additional evidentiary development.  

In a March 2011 decision, the Board granted the claims for service connection for disabilities of the right shoulder and left knee, and remanded the remaining claims for further development.

In December 2012, the Board received evidence forwarded from the RO that had been submitted by the Veteran in October 2012.  In January 2013, the Board asked the Veteran's representative whether the Veteran wished to waive RO review of that evidence.  In a statement received later that month, the representative indicated that the Veteran waives RO review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a chronic back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A chronic right foot disability did not have its onset during active service or for many years thereafter and it is not causally related to active service or the service-connected right knee, right tibia, and right fibula disabilities.


CONCLUSION OF LAW

The criteria for service connection for a chronic right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in March 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2008.  

The Board acknowledges that the Veteran was not properly informed of the criteria for establishing secondary service connection.  However, this theory of entitlement was raised by the Board in the November 2010 decision not by the Veteran himself.  Moreover, based on the contents of the above Board decision, a reasonable person would have been made aware of the criteria for establishing service connection on a secondary basis.  Thus, any notice error in this regard is deemed harmless and does not preclude appellate review.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in November 2007 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the remand portion of the November 2010 decision, the Board found the examination report to be inadequate and requested another examination.  The Veteran was afforded the examination in December 2010.  In the remand portion of the March 2011 decision, the Board found that examination report to be inadequate and requested addendum opinions.  In May 2011, addendum opinions were obtained.  The VA examiner considered the Veteran's history and provided the information necessary to decide the claim.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the claims file, including the Veteran's own statements.  

In the remand portion of the March 2011 decision, the Board requested that the RO obtain updated treatment records and obtain addendum opinions.  As noted above, the RO obtained the addendum opinions in May 2011 and they have been found adequate.  In a February 2012 letter, the RO asked the Veteran to identify additional medical evidence.  The Veteran did not reply.  Thus, the Board finds that no further duty to assist in obtaining any additional treatment records is required to comply with the March 2011 remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Noting that the Veteran is a veteran of armed combat against enemy forces during active duty, his assertions of an event during combat are to be presumed to be true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

The Veteran contends that he developed a right foot disorder as a result of his participation in over one thousand parachute jumps during training and combat conditions during the course of over two decades of military service.  Specifically, he asserts that the ball of the right foot took the brunt of the impact of the landing as it was the first point of contact with the ground.

The Veteran's service treatment records do not reflect any complaints, findings, or diagnoses of a right foot disorder.  

The Veteran's service personnel records show that he served as a pararescue recovery medic and confirm his participation in numerous parachute jumps.

Post service, private medical records show that the Veteran underwent surgery on the right foot for a Morton's neuroma in July 2000.  A May 2007 treatment note reflects diagnoses of right superficial peroneal neuritis and interdigital neuroma.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in November 2007.  However, that examiner was unable to provide an opinion on the etiology of the Veteran's right foot disorder without resorting to speculation.  Thus, the Board requested another examination.  

A December 2010 VA examination report reflects the examiner's opinion that the Veteran's right foot Morton's neuroma status post resection is not caused by or related to service or the service-connected right lower extremity disabilities.  The examiner noted that the service treatment records are silent for the condition, and that there is no clinical correlation between the Morton's neuroma and the service-connected disabilities.

The Board found that the rationale for the opinion on whether the Veteran's right foot disorder is related to service was inadequate and that no opinion on the aggravation aspect of the secondary service connection claim was provided.  The Board thus requested addendum opinions.

Addendum opinions were obtained in May 2011.  The examiner stated that there is no nexus of connection between the peroneal superficial neuritis with interdigital neuroma status post Morton's neuroma excision of the right foot and the service-connected right knee, tibia, and fibula disabilities.  The examiner noted that Morton's neuromas are caused by repetitive flexion/extension of the toes leading to stretching/compression of the interdigital nerves which is more consistent with the repetitive stress found in long distance running than the impact from numerous parachute jumps.  The examiner observed that the service treatment records are silent for the diagnosis or treatment of a right foot condition and that the Morton's neuroma resection occurred in 2000, 22 years after discharge while the Veteran was still running marathons.  The examiner then opined that the Veteran's peroneal superficial neuritis with interdigital neuroma status post Morton's neuroma excision of the right foot is not caused by, related to, or worsened beyond natural progression by service or the service-connected right knee, tibia, and fibula disabilities.  

Given the negative service treatment records, the lengthy period of time after discharge until the documentation of the right foot disorder, and the above opinions, which are the only competent and probative medical opinions of record, the Board finds that the Veteran's chronic right foot disability did not have its onset during active service or for many years thereafter and it is not causally related to active service or the service-connected right knee, right tibia, and right fibula disabilities.

In an October 2012 statement, the Veteran disputed the examiner's statement that he had been a persistent marathon runner.  The Veteran stated that he last ran a marathon in 1997 and his long distance running stopped after that.  The Board notes that private medical records support the Veteran's assertion that he was not running in 2000, contrary to the examiner's statement.  An April 1999 treatment note reflects that he stopped running in December 1998 due to his right knee.  However, this creates a difference of only two or three years from the examiner's erroneous statement.  Moreover, given the examiner's rationale that the Veteran's right foot disorder is more consistent with long distance running, which the Veteran clearly participated in for two decades following discharge from service, the Board finds that the examiner's error does little to reduce the probative value of his opinion.  

Copies of the Veteran's parachute jump diary from service show that he had several hard landings.  An April 1963 entry contains a handwritten note that the right foot hit hard during that day's jump.  However, that note appears to have been added to the photocopy of the original jump diary and thus appears to have been added after service and represents the Veteran's recent recall of events that day.  Regardless, given the above examiner's rationale that the Veteran's right foot disorder is not consistent with parachute jumps, the Board finds that such a note, even if written during service, would be of little probative value.  For the same reason, the Board also finds the entries noting hard landings to be of little probative value.  Moreover, to the extent that such hard landings resulted in foot problems, no such problems were noted during service, indicating that any such problems were transient and resolved shortly thereafter during service.

The Board acknowledges the Veteran's assertion that he has had problems with his right foot since active service.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to have experienced continuous pain in the right foot since active service, he is not found to be credible.  Again, his service treatment records are negative for any mention of right foot problems.  There is no medical evidence of a right foot disability after discharge until July 2000.  Lastly, if he had experienced right foot problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in March 2007, especially given that service connection is currently in effect for right fibula, tibia and knee disability and for history of hepatitis, effective March 1, 1978, indicating claims for service connection were filed shortly after service discharge.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current right foot disability to active service.

In conclusion, service connection for a chronic right foot disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic right foot disability is denied.


REMAND

In the remand portion of the March 2011 decision, the Board requested that the RO obtain addendum opinions from the examiner who presented the nexus opinions expressed in a December 2010 VA examination report.  The examiner was asked to review the Veteran's clinical history, including his established history of having over 1000 parachute jumps during the course of his 20-year military career (with indications in his jump diary that he sustained impact injuries to his back during several hard landings), and provide a nexus opinion as to the likelihood that his current back disability is either directly related to service or aggravated by his service-connected right knee, right tibia, and right fibula disabilities.

As the examiner who provided the December 2010 examination report appears to have been unavailable, addendum opinions were obtained from a different examiner in May 2011.  

The examiner noted the Veteran's diagnosis of lumbar spondylosis but stated that there is no evidence of aggravation of the disease by the service-connected right knee, tibia, and fibula disabilities.  The examiner noted the Veteran's long history as a marathon runner, stopping in 2008, 30 years after discharge from service.  The examiner noted the Veteran's history of 1000 parachute jumps but stated that it cannot be used as the sole basis of diagnosis of what is essentially a degenerative condition.  The examiner noted that there is no mention in the service treatment records of the management or treatment of a back condition.  The examiner then opined that the Veteran's spondylosis/degenerative disc disease is not caused by, related to, or worsened beyond natural progression by service or the service-connected right knee, tibia, and fibula disabilities.  

Although the examiner provided an adequate opinion on whether the Veteran's service-connected right lower extremity disabilities aggravated the back disability, the opinion on whether the back disability is related to service is not supported by adequate rationale.  First, the examiner did not acknowledge the Veteran's jump diary, which indicated that he sustained impact injuries to his back.  Second, in stating that the history of parachute jumps cannot be used as the sole basis for the current back disability, the examiner leaves open the possibility that the parachute jumps may have contributed to the development of the back disability, which is the main question on appeal, as noted in the prior remand.  Lastly, although it may be insignificant, the Veteran stopped long distance running in 1998, not 2008.  Thus, a further addendum opinion is needed, in compliance with the March 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, the Veteran's claims file should then be made available for review by the examiner who presented the nexus opinions expressed in the May 2011 addendum.  The Veteran may be recalled for physical examination, if deemed warranted.

The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate in the examination report that such a review was conducted. 

Then, within the context of the Veteran's clinical history, including his established history of having over 1000 parachute jumps during the course of his 20-year military career (with indications in his jump diary that he sustained impact injuries to his back during several hard landings), the examiner should provide a nexus opinion as to the likelihood that the Veteran's current orthopedic diagnoses as they pertain to his spine are related to service, as set forth below. 

The examiner should provide an addendum opinion as to whether it is at least as likely as not that the repetitive stress injuries in service, consistent with the Veteran's military career as a pararescue recovery jumper credited with 1000 parachute jumps, contributed to the development of the current orthopedic diagnoses as they pertain to the Veteran's spine.

A complete rationale for any opinion expressed should be provided. 

If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at that conclusion. 

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning 

likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a chronic back disability should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied with respect to this issue, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


